—Judgment, Supreme Court, New York County (Patricia Anne Williams, J.), rendered October 27, 1992, convicting defendant, after a jury trial, of criminal possession of stolen property in the third and fourth degrees and assault in the second degree, and sentencing him, as a second felony offender, to a term of 3 Vi to 7 years on the third degree possession count and concurrent terms of 1 year on the remaining counts, unanimously affirmed.
Defendant’s motion to dismiss the indictment on speedy trial grounds was properly denied. The 78-day delay attributable to the two arresting officers’ subsequent injuries, fully documented by medical records, was properly excluded since the injuries constituted exceptional circumstances under CPL 30.30 (4) (g) (People v Zirpola, 57 NY2d 706). The due diligence requirement under this section of the CPL does not require the People to present video-taped testimony to the Grand Jury to minimize any delay. Concur—Rosenberger, J. P., Kupferman, Asch, Nardelli and Williams, JJ.